EXHIBIT 10.1

 

PROMISSORY NOTE

 

 

Principal Amount: $225,500

 

Issue Date: September 26, 2016

 

Actual Amount of Purchase Price: $204,000

 

FOR VALUE RECEIVED, INDOOR HARVEST CORP, a Texas corporation (hereinafter called
the “Borrower” or the “Company”), hereby promises to pay to the order of Chuck
Rifici Holdings, Inc, a Canadian Corporation, or registered assigns (the
“Holder”), in the form of lawful money of the United States of America by March
23, 2017 (the “Maturity Date”), the principal sum of $225,500, which amount is
the $204,000 actual amount of the purchase price hereof plus a 10% original
issue discount (the “Principal Amount”) and to pay interest on the unpaid
Principal Amount hereof at the rate of eight percent (8%) (the “Interest Rate”)
per annum from the date hereof (the “Issue Date”) until the same becomes due and
payable, whether at maturity or upon acceleration or by prepayment otherwise.
The Borrower may prepay this note at any time prior to maturity at 115% of the
principal and interest due.

 

Default. If (a) the interest hereon or any commitment or other fee shall not be
paid in full punctually when due and payable, and/or (b) the principal hereof
shall not be paid in full punctually when due and payable, it shall constitute
an Event of Default (“Event of Default”) under this Note. Upon an Event of
Default, the per share conversion price into which any Principal Amount and
interest under this Note shall be convertible into shares of Common Stock, at
the option of the holder, hereunder (the “Conversion Price”) shall be equal to
65% multiplied by the lowest sales price of the Common Stock in a public market
during the ten (10) consecutive Trading Day period immediately preceding the
Trading Day that the Company receives a Notice of Conversion

 

Waiver; Amendment. No delay or omission on the part of the Lender in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note. No waiver of any right contained in, consent to any
departure from, or amendment to any provision contained in this Note shall be
effective unless in writing and signed by the Lender, nor shall a waiver on one
occasion be construed as a waiver of any such right on any future occasion.
Without limiting the generality of the foregoing, the acceptance by the Lender
of any late payment shall not be deemed to be a waiver of the Event of Default
arising as a consequence thereof. The Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and
assents to any extensions or postponements of the time of payment or any and all
other indulgences under this Note, or to any and all additions or releases of
any other parties or persons primarily or secondarily liable under this Note,
which from time to time be granted by the Lender in connection herewith
regardless of the number or period of any extensions.

 

Governing Law; Consent to Jurisdiction. This Note shall be governed by, and
construed in accordance with, the laws of the State of Texas without regard to
any conflict of law provisions that might result in the application of the laws
of another state. The Borrower agrees that any suit for the enforcement of this
Note may be brought in the courts of the State of Texas or any federal court
sitting in such state and consents to the non-exclusive jurisdiction of each
such court and to service of process in any such suit being made upon the
Borrower by mail at the address set forth above. The Borrower hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit was brought in an inconvenient court.

 

Severability; Authorization to Complete; Paragraph Headings. If any provision of
this Note shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Note and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Paragraph headings are for the convenience of reference only
and are not a part of this Note and shall not affect its interpretation. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural, as the identity of the person, persons,
entity or entities may require. The terms “herein,” “hereof” or “hereunder” or
similar terms used in this Note refer to this entire Note and not only to the
particular provision in which the term is used.

 

Exchange Right. For so long as this Note is outstanding, if the Company enters
into any subsequent equity or equity-linked financing on terms more favorable
than the terms governing this Note (a “Subsequent Financing”), as determined by
the Lender in its sole discretion, then the Lender in its sole discretion may
exchange the outstanding principal and interest under this Note for the
securities issued or to be issued in the Subsequent Financing. In no event shall
any such exchange be permitted to the extent such exchange results in the Lender
beneficially owning (for purposes of Section 13(d) under the Securities Exchange
Act of 1934) 9.99% or more of the outstanding Common Stock of the Company.

 

Assignments. Neither this Note nor the proceeds hereof shall be assignable by
the Borrower without the Lender’s prior written consent, and any attempted
assignment without the Lender’s prior written consent shall create a default
under this Note. This Note may be assigned, in whole or in part, by the Lender
and its successors or assigns. The Borrower’s consent shall not be required for
any such assignment.

 



 1

 



 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.

 

 



 INDOOR HARVEST CORP    By:/s/ Chad Sykes

 

Name:

Chad Sykes  Title:

Chief Executive Officer

 



 

 



2



 